Citation Nr: 0428085	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-08 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from August 1983 to August 
1984 as a commissioned officer in the United States Public 
Health Service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for an acquired psychiatric disorder.


The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

The veteran claims entitlement to VA compensation for a 
psychiatric disorder that he claims had its onset during his 
period of active duty with the United States Public Health 
Service (USPHS).  Although his service medical records show 
normal psychiatric findings on pre-induction examination in 
June 1983,  he submitted an official USPHS document dated in 
January 1984 showing that he was authorized by his supervisor 
to take one day of sick leave to receive "directed 
counseling."  According to the document, the "directed 
counseling" was to take place on January 20, 1984 at the 
Gallup Indian Medical Center in Gallup, New Mexico.  The 
veteran states that this directed counseling was, in fact, 
psychiatric treatment that establishes a direct nexus between 
his present psychiatric disability (diagnosed as bipolar 
disorder) and active service.  However, the records that 
pertain to this directed counseling are not currently 
associated with the claims folder and there is no indication 
in the file that an attempt has been made to obtain them.  
They are clearly pertinent to the veteran's claim, and 
therefore a remand is warranted so that they may be obtained 
or have their non-availability otherwise explained.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990) (VA has a 
statutory duty to assist the claimant by securing any 
relevant VA, military or other governmental records, and 
private medical, hospital, employment or other civilian 
records.)

The veteran's claims file includes a letter from the Social 
Security Administration (SSA) dated in April 2002 that 
indicates that he has been receiving SSA disability benefits 
since 1996.  However, the medical records reviewed by SSA 
with regard to the appellant's claim for SSA benefits are not 
associated with the record.  The United States Court of 
Appeals for Veterans Claims has held in the case of Murincsak 
v. Derwinski, 2 Vet. App. 363, 371 (1992), that VA's duty to 
assist includes a duty to obtain SSA records.  The case is 
thus remanded so that these records may be associated with 
the evidence.

The veteran's claims file includes statements from his spouse 
and mother.  Both are registered nurses who state that it is 
their opinion as medical professionals that the veteran's 
current psychiatric disability began during his period of 
active service.  The file also includes a work performance 
appraisal from the veteran's supervisor dated in May 1984, 
during his service in the USPHS, indicated that the veteran 
was experiencing difficulties adapting to his duties.  The 
veteran has contended that this work performance appraisal 
supports his assertion that his psychiatric disorder had its 
onset during service and was adversely affecting his ability 
to perform his work.  The Board notes that a remand for a VA 
psychiatric evaluation and nexus opinion is necessary to help 
resolve the questions raised by the aforementioned evidence 
regarding whether or not the veteran's psychiatric disability 
had already began to manifest in service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In this regard, the 
United States Court of Appeals for Veterans Claims has held 
that section 5103(a) and § 3.159(b), requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The claims file must be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a), (b); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should contact the SSA and 
request that it provide copies of the 
medical records reviewed by them that 
pertain to the veteran's claim for SSA 
disability benefits.  

3.  The RO should attempt to obtain those 
records pertaining to the veteran's 
"directed counseling" that he received 
during active duty at the Gallup Indian 
Medical Center in Gallup, New Mexico, on 
January 20, 1984.  If these records are 
not obtainable, the RO should document 
all attempts to obtain such records in 
the claims file.

4.  A VA psychiatric examination must be 
scheduled for the purpose of ascertaining 
the current diagnosis and etiology of the 
veteran's psychiatric disability.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Following a review of the 
claims file, the examiner should provide 
an opinion as to whether any psychiatric 
diagnosis found on examination is related 
to his service in the USPHS in 1983 to 
1984.  The examiner must comment on the 
May 1984 work performance evaluation and 
state whether this assessment indicates 
that the veterans' psychiatric disability 
had prodromal symptoms that were manifest 
during his period of service, as claimed.  
If any opinion requested cannot be 
provided without resort to speculation, 
the examiner should so state.  All 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  
The examination report must be typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for an 
acquired psychiatric disability must be 
readjudicated.  If the claim remains 
denied, a Supplemental Statement of the 
Case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


